Exhibit 10.33

AMENDMENT AGREEMENT

 

DECEMBER 12, 2008

 

 

Between, amongst others

PHOTRONICS IMAGING TECHNOLOGIES (SHANGHAI) CO., LTD,
as the Company

and

JPMORGAN CHASE BANK (CHINA) COMPANY LIMITED, SHANGHAI BRANCH,
as Administrative Agent

relating to the Amended and Restated Agreement dated August 23, 2007
in respect of the RMB186,000,000 facility established in favour of
Photronics Imaging Technologies (Shanghai) Co. Ltd.

--------------------------------------------------------------------------------

CONTENTS

Clause   Page  1. Definitions and Interpretation  1  2. Amendments  2  3.
Conditions of Effectiveness  7  4. Payment of Amendment Fees  7  5.
Representations  7  6. Continuity and Further Assurance  8  7. Miscellaneous  8 
  SIGNATORIES  9    Annex I   10 


--------------------------------------------------------------------------------

THIS AMENDMENT AGREEMENT is dated December 12, 2008

BETWEEN:

(1)       PHOTRONICS IMAGING TECHNOLOGIES (SHANGHAI) CO., LTD (the Company); and
  (2) THE FINANCIAL INSTITUTIONS PARTY TO THE ORIGINAL FACILITY AGREEMENT (AS
DEFINED BELOW) as lenders (the Lenders); and   (3) JPMORGAN CHASE BANK (CHINA)
COMPANY LIMITED, SHANGHAI BRANCH as Administrative Agent (in this capacity the
Administrative Agent).

BACKGROUND:

(A)       On August 23, 2007, the Company, the Lenders and the Administrative
Agent entered into an Amended and Restated Agreement (the Original Facility
Agreement) in respect of the RMB 186,000,000 facility established in favour of
the Company.   (B) The parties wish to amend the terms of the Original Facility
Agreement in accordance with the terms of this Amendment Agreement.   (C) The
Lenders have agreed to the amendments as set forth in this Amendment Agreement
and have directed the Administrative Agent to enter into this Amendment
Agreement on their behalf.

IT IS AGREED as follows:

1.       DEFINITIONS AND INTERPRETATION   1.1 Incorporation of defined terms    
Unless a contrary indication appears, terms and expressions defined in or
construed for the purposes of the Original Facility Agreement shall have the
same meaning herein. In addition, in this Amendment Agreement:     Effective
Date means the date on which all the conditions specified in Clause 3 of the
Amendment Agreement have been satisfied.     Facility Agreement means the
Original Facility Agreement as amended by this Amendment Agreement.   1.2 Rules
of Construction     The provisions of clause 1.2 (Construction) of the Original
Facility Agreement shall apply to this Amendment Agreement mutatis mutandis.  
1.3 Clauses     (a)       In this Amendment Agreement any reference to a
"Clause" or "Schedule" is, unless the context otherwise requires, a reference to
a Clause or, as appropriate, the Schedule to, this Amendment Agreement.   (b)
Clause and Schedule headings are for ease of reference only.  

--------------------------------------------------------------------------------


2.       AMENDMENTS     With effect from the Effective Date, the Original
Facility Agreement shall be amended as follows:     (a)       The definition of
"Agents" in clause 1.1 (Definitions) of the Original Facility Agreement is
hereby amended by deleting it in its entirety and inserting in lieu thereof the
following:       Agents means the Administrative Agent (and any successor
administrative agent), the Collateral Agent and the PRC Collateral Agent.    
(b) The definition of "Final Maturity Date" in clause 1.1 (Definitions) of the
Original Facility Agreement is hereby amended by deleting each reference to "11
October" and inserting in lieu thereof "31 January".     (c) The definition of
"Finance Documents" in clause 1.1 (Definitions) of the Original Facility
Agreement is hereby amended by deleting the reference to "Pledge Agreements (as
defined in the Guarantee)" and inserting in lieu thereof "Collateral Documents
(as defined in the Guarantee) and the PRC Collateral Documents".     (d) The
definition of "Finance Party" in clause 1.1 (Definitions) of the Original
Facility Agreement is hereby amended by deleting it in its entirety and
inserting in lieu of the following:       Finance Party means a Lender, the
Administrative Agent, or the PRC Collateral Agent.     (e) Clause 1.1
(Definitions) of the Original Facility Agreement is hereby amended by inserting
the following new definitions in the appropriate alphabetical order:      
Agreed Security Principles means the principles governing the grant and
perfection of security in relation to this Agreement as set forth below:      
(a) Security shall not be created or perfected to the extent that it would (i)
result in any breach of corporate benefit, fraudulent preference, retention of
title claims, similar laws or regulations, or any applicable legal prohibition
or restriction or (ii) result in costs that are disproportionate to the benefit
obtained by the beneficiaries of that security.       (b) Where there is
material incremental cost involved in creating or perfection security over all
assets owned by the Company in a particular category and such costs are
disproportionate to the benefit obtained by the security, only the material
assets in that category shall be subject to security.       (c) Where it is
impossible or impractical (e.g. due to onerous administrative or regulatory
requirements) to create or perfect security over certain categories of assets,
in which event, security over such assets will not be taken or perfected.      
Lien means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.  

--------------------------------------------------------------------------------


           Obligations means all indebtedness (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of the Company to any of the Finance Parties,
individually or collectively, under this Agreement or any of the other Finance
Documents or in respect of any of the Loans made or other instruments at any
time evidencing any thereof, whether direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise.    
PRC Collateral means the PRC Property and any other property (whether real,
personal, tangible, intangible, or mixed) of the Company reasonably requested by
the PRC Collateral Agent from time to time upon instructions from the Majority
Lenders and in accordance with the Agreed Security Principles to be pledged in
favor of the PRC Collateral Agent, on behalf of itself and the Lenders, pursuant
to the PRC Mortgages and any other PRC Collateral Document from time to time.  
  PRC Collateral Agent means a Lender to be agreed by the Company, the
Administrative Agent and the Majority Lenders to act as the PRC collateral agent
for the Lenders under the PRC Collateral Documents, together with its successors
and assigns in such capacity.     PRC Collateral Documents means, collectively,
the PRC Mortgages, any security agreement, and all other agreements, instruments
and documents executed in connection with this Agreement that are intended to
create, evidence or perfect Liens to secure the Obligations.     PRC Mortgage
means the first priority mortgage over the PRC Property granted by the Company
in favor of the PRC Collateral Agent, for its benefit and the Lenders, in form
and substance reasonably satisfactory to the PRC Collateral Agent and the
Company, including any amendment, restatement, modification or supplement
thereto.     PRC Mortgage Instruments means such title reports, title insurance,
flood certifications and flood insurance, opinions of counsel, surveys,
appraisals and environmental reports and other similar information and related
certifications as are reasonably requested by, and in form and substance
reasonably acceptable to, the PRC Collateral Agent from time to time.     PRC
Property means the site or any buildings located at No. 158, Jin Qiu Road,
Shanghai (including, for the avoidance of doubt, both allocated land and granted
land).   (f)       Subclause 8.1(a) of the Original Facility Agreement is hereby
amended by inserting the text "140 percent of" immediately before the text "the
PBOC Base Rate".   (g) Clause 9 (Market Disruption) of the Original Facility
Agreement is hereby amended by deleting it in its entirety and inserting in lieu
of the text on Annex I hereto.   (h) Clause 14 (Representations and Warranties)
of the Original Facility Agreement is hereby amended by inserting a new clause
14.21 after existing clause 14.20 (CBRC Rules) and re-designating the existing
clause 14.21 (Times for making representations and warranties) as new clause
14.22:  

--------------------------------------------------------------------------------


         14.21      Security Interest in Collateral     The provisions of this
Agreement and the PRC Collateral Documents create legal and valid Liens on all
the PRC Collateral covered thereby in favor of the PRC Collateral Agent, for the
benefit of the Finance Parties, and (i) when all appropriate filings,
recordings, registrations, stampings or notifications are made and (ii) upon the
taking of possession or control by the PRC Collateral Agent of such PRC
Collateral with respect to which a security interest may be perfected only by
possession or control, such Liens shall constitute perfected and continuing
Liens on the PRC Collateral, securing the Obligations, and having priority over
all other Liens on the PRC Collateral except in the case of (a) Permitted
Security Interests, to the extent any such Permitted Security Interest would
have priority over the Liens in favor of the PRC Collateral Agent pursuant to
any applicable law and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the PRC Collateral Agent
has not obtained or does not maintain possession of such PRC Collateral.   (i)
Clause 16.2 (Authorisations) of the Original Facility Agreement is hereby
amended by deleting it in its entirety and inserting in lieu thereof the
following:     16.2       Authorisations       (a) The Company must promptly:  
          (i)       obtain, maintain and comply with the terms; and       (ii)
supply certified copies to the Administrative Agent,       of any authorisation
required under any law or regulation to enable it to perform its obligations
under, or for the validity or enforceability of, any Finance Document.       (b)
The Company must, within 15 days upon the performance of the Guarantee by the
Guarantor, effect the foreign debt registration with SAFE in respect of the
Guarantee and promptly thereafter deliver to the Administrative Agent a
certified copy of the foreign debt registration certificate issued by SAFE.  
(j)       Subclause 16.6 (b)(ii) of the Original Facility Agreement is hereby
amended by inserting the text "with the consent of the Majority Lenders" at the
end thereof.   (k) Clause 16 (General Covenants) of the Original Facility
Agreement is hereby amended by inserting the following new clauses 16.14, 16.15
and 16.16 at the end thereof:     16.14 Equity Interest     The Company shall
not issue any share capital or other equity interests to any person other than
the Guarantor.     16.15 Preservation of Existence     The Company shall
preserve, renew and maintain in full force and effect its legal existence and
good standing under PRC law except in a transaction permitted by Clause 16.10
(Mergers). The Company shall not enter into any liquidation, dissolution,
winding-up or other termination of existence without the consent of the Majority
Lenders.  

--------------------------------------------------------------------------------


16.16     PRC Collateral           (a) The due, prompt and punctual payment and
performance of all present and future Obligations of the Company under the
Finance Documents, including, without limitation, the payment of principal of
and interest on the Loan and all other fees, costs, charges and expenses due to
the Finance Parties provided for in the Finance Documents shall be secured by
Liens, as applicable, in, to or on the PRC Collateral.           (b) Upon
request by the PRC Collateral Agent and the Administrative Agent, the Company
shall, promptly and in any event within a period reasonably acceptable to the
PRC Collateral Agent and the Administrative Agent, cause all PRC Collateral to
be subject at all times to first priority and perfected Liens in favor of the
PRC Collateral Agent for the benefit of the Lenders to secure the Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Clause 16.5 (Negative pledge). Without limiting
the generality of the foregoing, the Company will, within the time period
specified above, deliver the PRC Mortgages and the PRC Mortgage Instruments with
respect to the PRC Property to the PRC Collateral Agent, and duly register the
PRC Mortgages as first ranking mortgages in favor of the PRC Collateral Agent
with Shanghai Real Estate Trading Center or its authorized district branches.  
        (c) Without limiting the foregoing, the Company will execute and
deliver, or cause to be executed and delivered, to the PRC Collateral Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including without limitation undertaking all registration and
perfection steps required under, and within the time required by, the applicable
laws, filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents, payment of registration or other related
fees or charges and such other actions or deliveries required by law, as
applicable), which may be required by law or which the PRC Collateral Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Finance Documents and to ensure perfection and
priority of the Liens created or intended to be created by the PRC Collateral
Documents, all at the expense of the Company.           (d) If any real property
or improvements thereto or any interests therein) are acquired by the Company
after December 12, 2008 (other than assets already constituting PRC Collateral
under any PRC Mortgage or any other PRC Collateral Document), the Company will
notify the PRC Collateral Agent thereof, and, if requested by the PRC Collateral
Agent, the Company will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or reasonably
requested by the PRC Collateral Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Company.            (l) Clause 17.3 (Breach of other obligations) of the
Original Facility Agreement is hereby amended by deleting the text "or clause 7
(General Covenants)" and inserting in lieu thereof the text ", clause 6
(Affirmative Covenants) or clause 7 (Negative Covenants)".   (m)       Clause
17.11 (Effectiveness of Finance Documents) of the Original Facility Agreement is
hereby amended by inserting the following new paragraphs (d) and (e) at the end
thereof:     (d) any PRC Collateral Document shall for any reason fail to create
a valid and perfected first priority security interest in any material portion
of the PRC Collateral purported to be covered thereby, except as permitted by
the terms of any Finance Document.  

--------------------------------------------------------------------------------


           (e) any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any material portion of
the Collateral purported to be covered thereby, except as permitted by the terms
of any Finance Document.   (n) Clause 17 (Default) of the Original Facility
Agreement is hereby amended by inserting the following new clause 17.15 at the
end thereof:     17.15     Enforcement of Security     Upon the occurrence and
during the continuance of an Event of Default, the PRC Collateral Agent may, in
accordance with the terms of the PRC Collateral Documents, exercise any rights
and remedies provided to the PRC Collateral Agent under the Finance Documents or
at law or equity.   (o)       Clause 18.1 (Appointment and duties of the
Administrative Agent and the Collateral Agent) of the Original Facility
Agreement is hereby amended by deleting the heading in its entirety and
inserting in lieu thereof "Appointment and duties of the Administrative Agent,
the Collateral Agent and the PRC Collateral Agent."   (p) Subclause 18.1(a) of
the Original Facility Agreement is hereby amended by deleting it in its entirety
and inserting in lieu thereof the following:     (a) Each Finance Party (other
than the Agents) irrevocably appoints JPMorgan Chase Bank (China) Company
Limited, Shanghai Branch as Administrative Agent and the PRC Collateral Agent,
and JPMorgan Chase Bank, National Association as Collateral Agent, under and in
connection with the Finance Documents. Without limiting the foregoing, each
Lender authorizes each of the Administrative Agent and the Collateral Agent to
enter into the Intercreditor Agreement on behalf of such Lender and agrees to be
bound by the terms of the Intercreditor Agreement as if it were a party thereto.
Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the PRC Collateral Agent and the Lenders,
in assets which, in accordance with applicable law can be perfected only by
possession. Should any Lender (other than the PRC Collateral Agent) obtain
possession of any such PRC Collateral, such Lender shall notify the PRC
Collateral Agent thereof, and, promptly upon the PRC Collateral Agent’s request
therefor shall deliver such PRC Collateral to the PRC Collateral Agent or
otherwise deal with such PRC Collateral in accordance with the PRC Collateral
Agent’s instructions.   (q) Subclause 18.1(b) of the Original Facility Agreement
is hereby amended by inserting the following new paragraph at the end thereof:  
  Without limiting the generality of paragraphs (i) & (ii) above, each Lender
authorizes the PRC Collateral Agent to enter into each PRC Collateral Document
and to take all action contemplated by such documents. Each Lender agrees that
no Lender (other than the PRC Collateral Agent) shall have the right
individually to seek to realize upon the security granted by any PRC Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the PRC Collateral Agent for the benefit of the Lenders upon
the terms of the PRC Collateral Documents. The PRC Collateral Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Lenders any PRC Collateral Documents necessary or appropriate to
grant and perfect a Lien on such PRC Collateral in favor of the PRC Collateral
Agent on behalf of the Lenders.  

--------------------------------------------------------------------------------


  (r) Subclause 18.1(c) of the Original Facility Agreement is hereby amended by
adding the following sentence at the end thereof:       For the avoidance of
doubt, it is acknowledged and agreed that (i) the PRC Collateral Agent shall
have no obligation to request PRC Collateral unless it has received instruction
of the Majority Lenders, and (ii) the PRC Collateral Agent shall not be required
to execute any Finance Document or take any action in connection with PRC
Collateral (including, without limitation, perfection and maintenance of
security thereon) which, in the PRC Collateral Agent's opinion, would expose the
PRC Collateral Agent to liability or create any obligation or entail any
consequence not contemplated or agreed to by the PRC Collateral Agent in this
Agreement or any other Finance Document.     (s)       Clause 18.12 (Resignation
of the Agents) of the Original Facility Agreement is hereby amended by deleting
each reference to “the Administrative Agent” appearing therein and to replace
each such reference with the reference “the Administrative Agent or the PRC
Collateral Agent, as the case may be."   3.       CONDITIONS OF EFFECTIVENESS  
  The effectiveness of this Amendment Agreement is subject to the conditions
precedent that (a) the Administrative Agent shall have received counterparts of
this Amendment Agreement duly executed by the Company, the Majority Lenders and
the Administrative Agent and Photronics, Inc. has consented, in writing, to the
amendments set forth herein and confirmed its guaranty in favour of the
Administrative Agent for and on behalf of itself and the other Lenders and (b)
the Company shall have paid all of the fees of the Administrative Agent and its
affiliates (including, to the extent invoiced, reasonable attorneys’ fees and
expenses of the Administrative Agent) in connection with this Amendment
Agreement and the other Finance Documents.   4. PAYMENT OF AMENDMENT FEES    
The Company shall, within five (5) Business Days from the date hereof, pay to
the Administrative Agent, for the account of each Lender that has consented to
the amendments set forth herein by such time as is requested by the
Administrative Agent, an amendment fee equal to 0.50% of such Lender’s share in
the outstanding Loans and undrawn Commitments. The Company shall make each such
payment in RMB in immediately available funds. The parties hereby acknowledge
and agree that notwithstanding anything to the contrary contained in Clause 17.2
(Non-payment) of the Original Facility Agreement, non-payment of the amendment
fee within the time period specified herein shall be an Event of Default.   5.
REPRESENTATIONS     The Company makes each of the Repeating Representations by
reference to the facts and circumstances existing as at the date of this
Amendment Agreement (and for the avoidance of doubt, any reference therein to
the Facility Agreement or any Finance Document shall be deemed to include a
reference to this Amendment Agreement).  

--------------------------------------------------------------------------------


6.       CONTINUITY AND FURTHER ASSURANCE    6.1   Continuing Obligations    (a)
  The provision of the Facility Agreement and the other Finance Documents shall
continue in full force and effect.   (b)   Without prejudice to paragraph (a),
any guarantee and/or security given by any Obligor under any or all of the
Finance Documents shall continue in full force and effect.   6.2   Further
assurance     The Company shall, at the reasonable request of the Lenders and at
its own expense, do all such acts and things necessary or appropriate to give
effect to the amendments effected or to be effected pursuant to this Amendment
Agreement.     7.   MISCELLANEOUS   7.1   Governing Law     This Amendment
Agreement shall be governed by and construed in accordance with the law of the
PRC.   7.2   Incorporation of terms    

The provisions of clauses 28 (Severability), 29 (Counterparts), 30 (Notices), 31
(Language), 33 (Enforcement) of the Original Facility Agreement shall apply to
this Amendment Agreement mutatis mutandis and as if any reference therein to the
Facility Agreement or any Finance Document included a reference to this
Amendment Agreement.

    7.3   Designation     This Amendment Agreement is a Finance Document.


--------------------------------------------------------------------------------

This Amendment Agreement has been entered into on the date stated at the
beginning of this Amendment Agreement.

SIGNATORIES

Company

PHOTRONICS IMAGING TECHNOLOGIES (SHANGHAI) CO., LTD.

By:

 

Administrative Agent

JPMORGAN CHASE BANK (CHINA) COMPANY LIMITED, SHANGHAI BRANCH

By:

--------------------------------------------------------------------------------

Annex I

New Clause 9

9.       MARKET DISRUPTION   9.1   Market disruption   (a)   If the
Administrative Agent determines that:     (i)       no PBOC Base Rate is
available;     (ii) funding in RMB in the required amount for that Loan is not
available to any Lender; or     (iii)  

funding or maintaining in RMB any Loan in the required amount is not available
to any Lender on terms that are adequately covered by the PBOC Base Rate
(including, without limitation, the PBOC Base Rate being less than the cost to
any Lender of funding or maintaining a Loan),

        the Administrative Agent must promptly notify the Company and the
Lenders in writing.


(b)       After notification under paragraph (a) above, the Company and the
Administrative Agent must enter into negotiations for a period of not more than
30 days with a view to agreeing an alternative basis for determining the rate of
interest and/or funding for the affected Loan, including, without limitation,
determining the rate of interest reasonably necessary for any Lender to maintain
the rate of return initially expected by such Lender for funding and maintaining
a Loan.   (c) Any alternative basis agreed will be, with the prior consent of
all the Lenders affected thereby, binding on the Company and such Lenders.   (d)
If the Parties fail to reach an agreement on an alternative basis for
determining the rate of interest, the following shall apply:  

          (i) in the case of an event under paragraphs (a)(i) and (a)(ii) above,
the Lenders shall cease to be under any further obligation to advance Loans, and
in respect of an outstanding Loan, the rate of interest shall be determined by
the Administrative Agent (after consultation with the Lenders), unless the
Company has prepaid the Loan in accordance with the terms of subclause
9.1(d)(iii) or (iv) below.   (ii) in the case of an event under paragraph
(a)(iii) above, the Lenders shall cease to be under any further obligation to
advance Loans, and in respect of an outstanding Loan, the rate of interest shall
be determined by the affected Lender(s) for the affected Loan(s), which rate
shall be equal to an amount reasonably necessary for the Lender(s) to maintain
the rate of return initially expected by such Lender(s) for funding and
maintaining such Loan(s), from whatsoever source and /or for whatsoever period
it may have reasonably selected, unless the Company has prepaid the Loan in
accordance with the terms of subclause 9.1(d)(iii) or (iv) below.   (iii)      
During the thirty day period, the Company shall be at liberty at any time, by
giving to the Administrative Agent not less than five (5) business days’ prior
written notice, prepay (without premium or penalty but subject to Clause 21.3
(Break Costs)) the entire Loan. The amount prepaid shall not be redrawn and such
prepayment shall be made together with all interest accrued on the Loan and all
other moneys payable under this Agreement. On the Company giving notice of
prepayment pursuant to this paragraph in respect of the entire Loan, the undrawn
portion of the relevant Facility (if any) shall be automatically cancelled
forthwith.  

--------------------------------------------------------------------------------


  (iv)       The Company must prepay the relevant loan with all accrued interest
and other amounts within 15 Business Days of receipt of the Administrative
Agent’s notice of prepayment.   (e)       The Administrative Agent (in
consultation with the Lenders) shall periodically determine with the market
disruption events requiring the alternative basis as described in this Clause
9.1 continues and, if not, shall forthwith give notice in writing to the Company
and the Lenders, whereupon the Administrative Agent shall establish a date on
which any alternative basis shall cease to apply and on which the other
applicable provisions of this Agreement for the determination of interest rate
and interest payment dates in the absence of a market disruption event described
in this Clause 9.1 shall apply.   (f) If a market disruption event described in
this Clause 9.1 continues beyond the period for which the alternative basis has
been agreed or such other basis has been determined, such procedure shall be
repeated as often as may be necessary.  

--------------------------------------------------------------------------------